
	
		I
		111th CONGRESS
		1st Session
		H. R. 533
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To make full estate tax repeal, small business expensing,
		  and SECA tax deduction for health insurance permanent.
	
	
		1.Short titleThis Act may be cited as the
			 Opportunity for Family Farms and Small
			 Businesses Act of 2009.
		2.Estate tax repeal
			 made permanentSection 901 of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply
			 to title V of such Act.
		3.Increased
			 expensing for small business made permanent
			(a)In
			 generalParagraph (1) of section 179(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $25,000 ($125,000 in the case of taxable years beginning after 2006 and
			 before 2011) and inserting $200,000.
			(b)Phaseout of
			 limitation only by 50 percent of excess over $800,000Paragraph
			 (2) of section 179(b) of such Code (relating to reduction in limitation) is
			 amended to read as follows:
				
					(2)Reduction in
				limitationThe limitation
				under paragraph (1) for any taxable year shall be reduced (but not below zero)
				by one-half of the amount by which the cost of section 179 property placed in
				service during such taxable year exceeds
				$800,000.
					.
			(c)Rebasing of
			 inflation adjustmentsSection 179(b)(5)(A) of such Code (relating
			 to inflation adjustments) is amended—
				(1)in
			 the matter preceding clause (i) by striking 2007 and before 2011, the
			 $125,000 and $500,000 and inserting 2009, the $200,000 and
			 $800,000, and
				(2)in clause (ii) by
			 striking calendar year 2006 and inserting calendar year
			 2008.
				(d)Revocation of
			 election made permanentSection 179(c)(2) of such Code (relating
			 to election irrevocable) is amended by striking and before
			 2011.
			(e)Off-the-shelf
			 computer softwareSection 179(d)(1)(A)(ii) of such Code (relating
			 to section 179 property) is amended by striking and before
			 2011.
			(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2008.
			4.SECA tax
			 deduction for health insurance costs
			(a)In
			 generalSubsection (l) of section 162 of the Internal Revenue
			 Code of 1986 (relating to special rules for health insurance costs of
			 self-employed individuals) is amended by striking paragraph (4) and by
			 redesignating paragraph (5) as paragraph (4).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
